Citation Nr: 1646140	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-13 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for chronic lumbar strain.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active service from June 2001 to July 2004.  

In December 2015, the Board remanded the claim for additional development.  The claim has since been returned to the Board for further appellate action.  The appeal is again REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is needed as it is not clear that the Veteran was properly notified to report for a VA examination.  Specifically, the Board remanded the issues in December 2015 in order to obtain an etiology opinion.  VA attempted to schedule that examination, but was unable to contact him.  Mail sent to the addresses on file with both the Veterans Benefit Administration and the Veterans Health Administration were returned as undeliverable.  Telephone contact was also unsuccessful.

In an October 2016, Informal Brief Presentation, the Veteran's representative referenced a January 2016 credit report that gave the Veteran's address as a Rural Route number in Ashland, Kentucky.  To date, no attempt has been made to reach him at that address.

The Board notes that the duty to assist is not always a one-way street and the Veteran has the burden to keep the VA apprised of his whereabouts.  "If he does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262 (1993).  Nonetheless, as a potentially alternative address has been provided, the Board will remand the case in another attempt to schedule him for an examination.

Accordingly, the case is REMANDED for the following actions:


1.  Obtain all relevant VA treatment records.  Note that the Veteran's known addresses were in Nashville, Atlanta, and Savannah.  Any negative response should be noted in the file.

2.  Schedule the Veteran for an examination.  Notice of the examination should be sent to the address listed on the January 2016 credit report associated with the file (apparently a Rural Route number in Ashland, Kentucky) or any other address of record.  His service representative should also be asked to assist in locating the Veteran.  All attempts to notify him of the examination should be associated with the claims file.  

3.  If the Veteran is located, schedule him for an examination to determine the nature and etiology of low back, headaches, and bilateral knee disorders.  

The claims file should be provided to the examiner for review.  Any testing deemed necessary should be performed.  The examiner is asked to address the following:

* Does the Veteran have diagnoses related to the low back, headaches, and/or bilateral knees?

* For each disorder identified, is it at least as likely as not (probability of 50 percent or more) that the current disorder(s) was incurred in service.  In rendering this opinion, the examiner should address an assertion from the Veteran that his disorders are due to parachute jumping. 

The examiner is asked to provide clear and thorough explanations of the rationale for his or her opinions.

3. Thereafter, review the record and reconsider the remanded issues. If the issues are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

